PER CURIAM.
The Petitioners, Public Health Trust of Dade County, d/b/a Jackson Memorial *894Hospital and University of Miami, d/b/a University of Miami School of Medicine, seek review by petition for writ of common law certiorari of the trial court’s order requiring them to provide an authorization to the Accreditation Counsel for Graduate Medical Education to release all documents concerning Jackson Memorial’s residency program in emergency medicine, gastroen-terology, internal medicine and general surgery. We grant certiorari and quash the trial court’s order based on the authorities of Wilson v. Rodriquez, 547 So.2d 196 (Fla. 4th DCA 1989) and Reinhardt v. Northside Motors, Inc., 479 So.2d 240 (Fla. 4th DCA 1985).
CERTIORARI GRANTED.